Mercure, J.
Appeal from a judg*882ment of the Supreme Court (Kahn, J.), entered February 20, 1991 in Albany County, which, inter alia, dismissed petitioners’ application, in a combined proceeding pursuant to CPLR article 78 and action for declaratory judgment, to compel respondents to increase petitioners’ salaries.
Legislation enacted in 1988 provided for a series of pay increases for nonrepresented State employees in specified grades (L 1988, ch 732, § 1) and also authorized the director of the budget to withhold any pay increase "to reflect the job performance of such officer or employee, or to maintain appropriate salary relationships among officers or employees of the state, or to reduce state expenditures to acceptable levels or, when in the opinion of the director of the budget, such increase is not warranted or is not appropriate” (L 1988, ch 732, § 13 [9]). Pursuant to that authority, respondent State Budget Director (hereinafter respondent), issued Budget Bulletin D-1079, which provided, among other things, that deputies and senior managers receive the prescribed salary increases only up to the current salary of their commissioners or agency heads and that those whose salaries currently exceeded the salary of their commissioners or agency heads receive no raise at all. Petitioners, employees of the Insurance Department holding competitive and noncompetitive civil service positions in salary grades M-6 and M-7, commenced this combined CPLR article 78 proceeding and declaratory judgment action seeking a declaration that Budget Bulletin D-1079 violates their constitutional right to equal protection of the law, constitutes an abuse of discretion, and is irrational and contrary to various statutory provisions. The central thrust of petitioners’ challenge is that, because their salaries are tied to the comparatively low salaries of the Superintendent and First Deputy Superintendent of Insurance, Budget Bulletin D-1079 disproportionately and unfairly impacts them and causes their salaries to be less than those of similarly situated employees in other State agencies. Finding the decision of this court in Matter of Shattenkirk v Finnerty (97 AD2d 51, affd on opn below 62 NY2d 949) to be controlling, Supreme Court dismissed the CPLR article 78 proceeding and made a declaration in respondents’ favor. Petitioners appeal.
We agree with Supreme Court’s reasoning and accordingly affirm. In Matter of Shattenkirk v Finnerty (supra), the petitioners challenged Budget Bulletin D-1052, which capped the salaries of State employees in management/confidential positions designated grades M-6 to M-8 at 98% of their supervisor’s salary and further provided that certain exempt manage*883ment/confidential employees would receive no salary increase at all (supra, at 52-53). This court rejected the contentions that the bulletin violated State and Federal constitutional equal protection provisions because some management/confidential employees did receive the scheduled salary increase and that the bulletin violated Civil Service Law § 115 and was an arbitrary and capricious exercise of administrative authority (supra). To the contrary, we held that Budget Bulletin D-1052 was promulgated pursuant to legitimate State objectives, i.e., salary compression (supra, at 55-57) and the conservation and allocation of the State’s limited resources (supra, at 59), and that the classification was rationally related to those purposes (supra, at 57, 59).
Turning to the instant proceeding, we are not persuaded by petitioners’ efforts to distinguish the issues now raised from those advanced and rejected in Matter of Shattenkirk v Finnerty (supra). In our view, the delegation of power contained in the Laws of 1988 (ch 732) is sufficiently broad to authorize respondent’s determination to cap salaries in order "to maintain appropriate salary relationships among officers or employees of the state, or to reduce state expenditures to acceptable levels” (L 1988, ch 732, § 13 [9]). We also disagree with the dissent’s position that respondent was required to detail his subjective rationale for promulgating Budget Bulletin D-1079. In our view, the appropriate inquiry is whether, viewed objectively, the bulletin fulfills a valid State objective (see, Matter of Shattenkirk v Finnerty, supra, at 55). Inasmuch as this court has already determined that legislation addressing salary compression and promoting the State’s fiscal well-being serves legitimate State objectives (see, supra, at 55-56, 59), we need consider the issue no further. Finally, the State policy of "equal pay for equal work” (see, Civil Service Law § 115) need not be applied in all circumstances (see, Matter of Arnold v Constantine, 164 AD2d 203, 206-207; Matter of Shattenkirk v Finnerty, supra, at 56).
Petitioners’ remaining contentions have been considered and rejected as meritless.
Mikoll, J. P., and Mahoney, J., concur.